internal_revenue_service department of the treasury number release date index number washington dc person to contact acquiring target sub state a state b state c date year year year telephone number refer reply to plr-127043-00 cc corp date date segment a this is in response to a letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date date and date the information submitted for consideration is summarized below acquiring a state a corporation is a mutual_life_insurance_company taxable under part i of subchapter_l of the internal_revenue_code and is the parent of a life nonlife consolidated_return group it uses the accrual_method of accounting and files a calendar_year tax_return acquiring’s policyholders have the right to vote for directors to share in distributions of surplus and to share in the value of assets upon liquidation target a state b corporation is a mutual_life_insurance_company taxable under plr-127043-00 part i of subchapter_l and is the parent of a life nonlife consolidated_return group it uses the accrual_method of accounting and files a calendar_year tax_return target’s policyholders have the right to vote for directors to share in distributions of surplus and to share in the value of assets upon liquidation acquiring and target operate various lines of insurance businesses including the segment a insurance_business and other insurance businesses for what are represented to be valid business purposes acquiring proposes to acquire all of target’s assets and liabilities in a statutory merger the merger the merger will take place prior to date of year the target shareholders will not have any right to receive cash in the merger as a result of the merger the outstanding policies of target will become policies of acquiring by operation of law target’s former participating policyholders will have the same voting and liquidation rights as other acquiring policyholders they will also have the right to share in any distributions of surplus except for acquiring’s assumption of target’s obligations the merger will have no effect on the insurance and annuity_contracts issued by target the contracts will continue in full force and effect with the same terms and conditions except for the subsequent transactions as defined below acquiring has no plan or intention to enter into any reinsurance agreements with respect to target’s existing policies and there are no present reinsurance agreements between acquiring and its affiliates on the one hand and target and its affiliates on the other acquiring recently acquired all the stock of sub a state c_corporation in a transaction that was represented to constitute a qualified_stock_purchase within the meaning of sec_338 however no sec_338 election was or will be made with respect to such purchase sub is a shell company with licenses to engage in the insurance_business in many states sub will be merged with and into a state b corporation which will be newly formed and wholly owned by acquiring newsub for the purpose of changing sub's domicile from state c to state b it has been represented that the merger of sub with and into newsub will qualify as a reorganization under sec_368 the transactions in this paragraph each of which has occurred or will occur before the merger will be referred to as the prior transactions immediately following the effective time of the merger acquiring will transfer to newsub certain investment_assets for newsub's initial capital and surplus transfer to newsub through a coinsurance transaction all the segment a insurance_business of acquiring and target and transfer to newsub certain non-investment assets of target and acquiring and or grant to newsub the unrestricted right to use certain non-investment assets of target and acquiring the transactions in this paragraph will be referred to as the subsequent transactions acquiring will retain more than of the target assets received in the merger plr-127043-00 the following representations have been made in connection with the merger a the merger will constitute a statutory merger that will qualify as a reorganization under sec_368 provided that i the acquiring proprietary interests received by the target policyholders in the merger are continuing equity interests for purposes of determining whether the continuity_of_interest requirement of sec_1_368-1 is satisfied and ii the subsequent transactions will not affect the qualification of the merger as a reorganization under sec_368 b all terms of the life_insurance annuity and other insurance contracts issued by target including the face values insurance in force and borrowing terms will be the same before and after acquiring assumes the liabilities with respect to these contracts issued by target c target did not change any of its historic practices regarding the declaration of policyholder dividends in connection with or in expectation of the merger d in the merger the target policyholders will not receive any stock securities or other_property that is attributable to interest which has accrued on securities on or after the beginning of the policyholder's holding_period within the meaning of sec_354 e following the transaction acquiring will continue the historic_business of target or use a significant portion of target's historic_business_assets in a business insurance issues a sec_381 provides that if a corporation acquires the assets of another corporation in a transfer to which sec_361 relating to nonrecognition_of_gain_or_loss to corporations applies the acquiring_corporation succeeds to and takes into account as of the close of the day of transfer the items of the transferor_corporation described in sec_381 subject_to the conditions and limitations specified in sec_381 and c this treatment is allowed only if the transfer is made in connection with a reorganization described in inter alia sec_368 sec_381 requires the acquiring_corporation to use the method_of_accounting used by the transferor_corporation on the date of transfer unless different methods were used by several transferor corporations or by a transferor_corporation and the acquiring_corporation if different methods were used the acquiring_corporation shall use the method or combination of methods of computing taxable_income adopted pursuant to regulations prescribed by the secretary see the applicable regulations regarding the carryover of accounting methods sec_381 provides that if the acquiring_corporation is an insurance_company taxable under subchapter_l it must take into account those items of the plr-127043-00 transferor_corporation required to be taken into account for purposes of subchapter_l to the extent proper to carry out the purposes of sec_381 and subchapter_l and under such regulations as may be prescribed by the secretary sec_1_381_c_22_-1 requires the acquiring_corporation to take into account the reserves described in former sec_810 of the code now sec_807 transferred to it by the transferor_corporation as of the close of the date of transfer in accordance with the provisions of sec_381 and the regulations thereunder sec_803 provides that for purposes of this part the term life_insurance_gross_income means the sum of the following amounts premiums -- a the gross_amount_of_premiums_and_other_consideration on insurance and annuity_contracts less b return_premiums and premiums and other consideration arising out of indemnity_reinsurance decrease in certain reserves -- each net decrease in reserves which is required by sec_807 to be taken into account under this paragraph other_amounts -- all amounts not includible under paragraph or which under this subtitle are includible in gross_income sec_805 provides for a deduction for the net increase in reserves which is required to be taken into account by sec_807 sec_807 lists certain items any decrease or increase between the opening and closing balances of which pursuant to sec_807 or b must be taken into account as gross_income under sec_803 or as a deduction under sec_805 respectively sec_808 provides that the term policyholder_dividend means any dividend or similar distribution to policyholders in their capacity as such sec_808 provides that the term policyholder_dividend includes - any amount_paid or credited including as an increase in benefits where the amount is not fixed in the contract but depends on the experience of the company or the discretion of the management excess_interest premium adjustments and plr-127043-00 experience-related refunds sec_808 provides that except as limited by paragraph the deduction for policyholder dividends for any taxable_year shall be an amount equal to the policyholder dividends_paid or accrued during the taxable_year sec_808 provides that in the case of a mutual_life_insurance_company the deduction for policyholder dividends for any taxable_year shall be reduced by the amount determined under sec_809 sec_809 provides that in the case of any mutual_life_insurance_company the amount of the deduction allowed under sec_808 shall be reduced but not below zero by the differential_earnings_amount the differential_earnings_amount for any taxable_year is the amount equal to the product of the mutual life_insurance company's average_equity_base for the taxable_year multiplied by the differential_earnings_rate for the taxable_year any excess of the differential_earnings_amount over the amount of the deduction allowable under sec_808 for policyholder dividends shall be taken into account as a reduction in the closing balance of reserves under subsections a and b of sec_807 sec_809 provides that the differential_earnings_rate for the taxable_year is the excess of a the imputed_earnings_rate for the taxable_year over b the average_mutual_earnings_rate for the second calendar_year preceding the calendar_year in which the taxable_year begins sec_809 provides that the imputed_earnings_rate for any taxable_year is the amount that bears the same ratio to percent as the current_stock_earnings_rate for the taxable_year bears to the base_period stock earnings rate the term current_stock_earnings_rate means with respect to any taxable_year the average of the stock earnings rates determined under sec_809 for the calendar years preceding the calendar_year in which the taxable_year begins sec_809 provides that in the case of any mutual_life_insurance_company if the recomputed_differential_earnings_amount for any taxable_year exceeds the differential_earnings_amount for that taxable_year the excess shall be included in life_insurance_gross_income for the succeeding taxable_year if the differential_earnings_amount for any taxable_year exceeds the recomputed_differential_earnings_amount for that taxable_year the excess shall be allowed as a life_insurance deduction for the succeeding taxable_year the recomputed_differential_earnings_amount for any taxable_year is an amount calculated in the same manner as the differential_earnings_amount for that taxable_year except that the average_mutual_earnings_rate for the calendar_year in which the taxable_year begins is substituted for the average_mutual_earnings_rate for the second calendar_year preceding the calendar_year in which the taxable_year begins plr-127043-00 sec_1 provides that for taxable years beginning after date neither the differential_earnings_rate nor the recomputed differential_earnings_rate that is used in computing the recomputed_differential_earnings_amount under sec_809 may be less than zero see also 169_f3d_737 fed cir 115_f3d_430 7th cir 43_f3d_1172 8th cir cert_denied 516_us_930 sec_1 provides that for taxable years ending after date the equity_base of a life_insurance_company includes both the asset valuation reserve and interest maintenance reserve sec_811 the successor of sec_818 of the code as in effect on date provides that if a return of a life_insurance_company taxable under part i of subchapter_l is for a period of less than the entire calendar_year referred to as the 'short period' then sec_443 shall not apply in respect to such period but life_insurance_company_taxable_income shall be determined under regulations prescribed by the secretary on an annual basis by a ratable daily projection of the appropriate figures for the short_period although sec_811 omits the language of former sec_818 and sec_818 the for taxable years beginning before date former sec_818 provided as follows d short taxable years -- if any return of a corporation made under this part is for a period of less than the entire calendar_year then sec_443 shall not apply in respect to such period but -- the taxable_investment_income and the gain from operations shall be determined under regulations prescribed by the secretary or_his_delegate on an annual basis by a ratable daily projection of the appropriate figures for the short_period that portion of the life_insurance_company_taxable_income described in paragraphs and of section b shall be determined on an annual basis by treating the amounts ascertained under paragraph as the taxable_investment_income and the gain_or_loss from operations for the taxable_year and that portion of the life_insurance_company_taxable_income described in paragraphs and of section b for the short_period shall be the amount which bears the same ratio to the amount ascertained under paragraph as the number of days in the short_period bears to the number of days in the entire calendar_year plr-127043-00 legislative_history of sec_811 indicates that congress did not intend to change the special rules for short taxable years except to the extent made necessary by the repeal of the multi-phase system for determining life_insurance_company_taxable_income see committee on finance united_states senate 98th cong 2d sess deficit_reduction_act_of_1984 explanation approved by the committee on date pincite because the 1984_act repealed the multi-phase system of life_insurance_company taxation there was no reason for sec_811 to have language parallel to former sec_818 as former sec_818 referred to the amount ascertained under former sec_818 the repeal of the multi-phase system also required that the precise language of former sec_818 not be carried over to sec_811 since sec_811 provides that the annualization shall be done under regulations to be prescribed by the secretary congress apparently concluded that there was no need for sec_811 to have language parallel to former sec_818 indeed the purpose of the no change statement in the legislative_history is to eliminate any inference that the omission of the language of the former provision from sec_811 results in new rules for short taxable years of life_insurance_companies accordingly the omission of the language of former sec_818 from sec_811 does not create new short_period rules for life_insurance_companies rather sec_811 requires that projected life_insurance_company_taxable_income or loss for the entire calendar_year be properly allocated to the short_period based on same ratio as the number of days in the short_period bears to the number of days in the entire calendar_year see sec_1_818-5 life_insurance_company_taxable_income for the short_period shall be the amount which bears the same ratio to the annualized amount as the number of days in the short_period bears to the number of days in the entire calendar_year see also h_r rep part 98th cong 2d sess committee on finance supra pincite congress intended that the regulations under pre-1984 law serve as an interpretative guide to those provisions of the deficit_reduction_act_of_1984 which are based on pre-1984 law sec_809 provides as follows special rule where company ceases to be mutual_life_insurance_company -- except as provided in sec_381 if -- a a life_insurance_company is a mutual_life_insurance_company for any taxable_year for the succeeding taxable_year b such life_insurance_company is not a mutual_life_insurance_company any adjustment under paragraph or by reason of the recomputed_differential_earnings_amount for the first of such taxable years shall be taken into account for the first of such taxable years plr-127043-00 the recomputed amount under sec_809 is a tax attribute that carries over in a transaction subject_to sec_381 the sec_809 carve-out of transactions subject_to sec_381 indicates that those transactions should be accorded different treatment thus the recomputations under sec_809 and shall be accounted for in the succeeding taxable_year by the acquiring_corporation in a transaction subject_to sec_381 sec_848 provides that insurance_companies must capitalize specified_policy_acquisition_expenses in lieu of identifying the categories of expenses that must be capitalized sec_848 requires that a company capitalize so much of the general_deductions for the taxable_year as do not exceed specified percentages of net_premiums with respect to three different types of insurance contracts specified insurance contracts described in sec_848 sec_848 provides that with respect to each category of specified insurance contracts net_premiums equal the excess if any of the gross_amount_of_premiums_and_other_consideration for the contracts over the sum of return_premiums and premiums incurred for the reinsurance of the contracts b employee plan issues sec_401 provides that a_trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust if all of the applicable_requirements of this section are met sec_403 provides that if an annuity_contract is purchased by an employer for an employee under a plan which meets the requirements of sec_404 whether or not the employer deducts the amounts paid for the contract under such section the amount actually distributed to any distributee under the contract shall be taxable to the distributee in the year in which so distributed under sec_72 sec_403 provides that if an annuity_contract is purchased for an employee by certain tax-exempt employers or for an employee who performs services for an educational_organization by an employer as described in sec_403 and if certain other requirements are met then amounts contributed by such employer for such annuity_contracts on or after such rights become nonforfeitable shall be excluded from the gross_income of the employee for the taxable_year to the extent that the aggregate of such amounts does not exceed the exclusion_allowance for such taxable_year sec_408 provides requirements that an individual_retirement_account and plr-127043-00 individual_retirement_annuity issued by an insurance_company must satisfy for the tax treatment of sec_408 to apply in general the merger of two insurance_companies that does not affect the terms or conditions of annuity and insurance contracts issued by the non-surviving company will not cause a change in the treatment of such contracts under sec_401 sec_403 sec_403 or sec_408 if all applicable_requirements of those sections are otherwise met c rulings provided that the merger qualifies as reorganization under sec_368 and based solely on the information and representations provided we hold as follows for the first tax_year ending after the date of transfer pursuant to the reorganization i acquiring will include in its reserves at the beginning of such year for purposes of sec_807 and b the ending balances of the reserves described in sec_807 that target held immediately before the transfer and ii acquiring will not take into premium income under sec_803 any amount with respect to the target assets transferred to acquiring in connection with the merger for the tax_year ending on the close of the date of transfer within the meaning of sec_1_381_b_-1 pursuant to the reorganization i target will include in its reserves as of the close of such year for purposes of sec_807 and b the ending balances of the reserves described in sec_807 that target held immediately before the transfer and ii target will not be entitled to a deduction under sec_805 for transferring assets to acquiring as consideration for the assumption by acquiring of liabilities under target's annuity and insurance contracts the life_insurance_company_taxable_income of target for the short taxable_year ending in year short_period is the sum of the items determined in a below adjusted as provided in b below multiplied by the fraction in c below a target's items of income_or_deduction without regard to sec_809 for the short_period is multiplied by a fraction the numerator of which is the number of days in year and the denominator of which is the number of days in the short_period b pursuant to sec_809 target's deduction for policyholder dividends under a above is reduced by target's differential_earnings_amount calculated with reference to target's equity_base as of the close of year target's equity_base as of the close of the short_period and the differential_earnings_rate for year and plr-127043-00 c a fraction the numerator of which is the number of days in the short_period and the denominator of which is the number of days in year pursuant to sec_809 acquiring's deduction for policyholder dividends in year is reduced by acquiring's differential_earnings_amount for year for purposes of computing acquiring's differential_earnings_amount for year a pro forma average_equity_base for acquiring and target combined will be computed as if target had merged into acquiring on december of year acquiring's equity_base as of the close of year includes target's equity_base as of the close of year acquiring's equity_base as of the close of year includes target's equity_base the pro forma differential_earnings_amount for acquiring and target combined will be computed by multiplying the pro forma average_equity_base for acquiring and target combined by the differential_earnings_rate for year the differential_earnings_amount for acquiring will equal the pro forma differential_earnings_amount for acquiring and target combined minus an amount equal to the differential_earnings_amount for target computed in accordance with ruling b above multiplied by a fraction the numerator of which is the number of days in the short_period and the denominator of which is the number of days in year pursuant to sec_381 and sec_809 and acquiring shall take into account on its federal_income_tax return for the taxable_year ending on december of year the excess of the recomputed_differential_earnings_amount for target's short_period over the differential_earnings_amount for target's short_period or the excess of the differential_earnings_amount for target's short_period over the recomputed_differential_earnings_amount for target's short_period as the case may be for purposes of this ruling the differential_earnings_amount for target's short_period shall equal the amount determined in ruling b above multiplied by the fraction determined in ruling c above and a b the recomputed_differential_earnings_amount for target's short_period shall be determined in the same manner as in ruling a except that the recomputed differential_earnings_rate as defined in sec_1 b for year shall be substituted for the differential_earnings_rate for year with respect to target's year taxable_year to the extent that the recomputed_differential_earnings_amount for year computed using the tentative recomputed differential_earnings_rate for year exceeds the differential_earnings_amount for that same year target will include such excess in life_insurance_gross_income on its short_period return similarly with respect to target's year taxable_year to the extent that the differential_earnings_amount for year exceeds the recomputed_differential_earnings_amount for year computed using the tentative recomputed differential_earnings_rate for year such excess will be allowed as plr-127043-00 a life_insurance deduction for target on its short_period return acquiring will not include in net_premiums under sec_848 any amount with respect to target's assets transferred to acquiring in consideration of the assumption by acquiring of liabilities under target's specified insurance contracts within the meaning of sec_848 further target will not be entitled to reduce its net_premiums under sec_848 for the transfer of assets to acquiring in consideration of the assumption by acquiring of liabilities under target's specified insurance contracts within the meaning of sec_848 pursuant to sec_381 and sec_381 acquiring will succeed to any capitalized balances of specified_policy_acquisition_expenses within the meaning of sec_848 as determined by target under sec_848 on the date of transfer and such balances will continue to be amortized by acquiring under target's amortization schedule provided that sec_381 applies to the merger and that the terms and conditions of the life_insurance annuity and other insurance contracts remain the same the assumption by acquiring pursuant to the merger of liabilities under the contracts issued by target have no effect on the date each contract was issued entered into purchased or came into existence for all purposes of sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_101 sec_264 sec_264 sec_7702 and sec_7702a moreover acquiring's assumption will not require retesting or the starting of new test periods under sec_264 sec_7702 b - e and 7702a c a and for purposes of sec_72 and c acquiring's assumption of annuity_contracts with annuity starting dates before the merger will not cause those contracts to be treated as having annuity starting dates after the merger the acquiring proprietary interests received by target policyholders in the merger are continuing equity interests for purposes of determining whether the continuity_of_interest requirement under sec_1_368-1 is satisfied the subsequent transactions will not affect the qualification of the merger as a reorganization under sec_368 provided the terms and conditions of the contracts remain the same after the merger the assumption by acquiring pursuant to the merger of liabilities under life_insurance annuity and other insurance contracts issued by target will not cause such contracts to be treated as newly issued or otherwise cause a change in their treatment for purposes of all provisions of the code applicable to plans qualified under sec_401 sec_403 sec_403 and sec_408 regardless of the type of evidence of substitution of insurance_companies received by each target policyholder no opinion is expressed as to whether the merger constitutes a plr-127043-00 sec_368 corporate_reorganization the merger of sub with and into newsub as part of the prior transactions constitutes a sec_368 reorganization and either sec_368 or sec_351 applies to any part of the subsequent transactions in addition no opinion is expressed about the tax treatment of the transactions under other provisions of the code and the regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely yours associate chief_counsel corporate by michael j wilder assistant branch chief branch
